DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/2/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the following references are not being considered since they have no English language explanation:
Foreign Patent Documents:
NO 317366 B1
H03-290712 A
H01-180012 A
S62-113210 A
Non-Patent Literature Documents:
Search Report issued in Norwegian Application No. 20161734, mailed on May 11, 2017 (2 pages)

Claim Objections
Claims 1 and 3-6 are objected to because of the following informalities:
In claim 1, “A method for tracking the position” should be “A method for tracking a position”
In claim 1, “second sets of wheels connected to drives for moving the vehicle in corresponding x- and y-directions on the grid” should be “second sets of wheels connected to drives for moving the vehicle in corresponding x- and y-directions on the storage grid”
In claim 1, “in respective x- and y-directions along the set route” should be “in the respective x- and y-directions along the set route”
In claim 3, “using optical sensors as the at least first and/or second sensor” should be “using optical sensors as the first and/or second sensor”
In claim 4, “Remotely operated vehicle for tracking the position of the vehicle” should be “A remotely operated vehicle capable of tracking its own position and”
In claim 4, “said vehicle comprises” should be “said vehicle comprising”
In claim 4, “in respective x- and y-directions along the set route” should be “in the respective x- and y-directions along the set route”
In claim 5, “the at least first and/or second sensors are optical sensors” should be “the
In claim 6, “using optical sensors as the at least first and/or second sensor” should be “using optical sensors as the first and/or second sensor”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 4 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“means of wheel supports that are active, enabling contact between wheels and tracks” in claims 1 and 4
“means for receiving information of a number of track crossings” in claim 4
“means for detecting and monitoring track crossings passed” in claim 4
A review of the specification reveals the following structures to perform the claimed functions:
“means of wheel supports that are active, enabling contact between wheels and tracks” : at least Fig. 1 in applicant’s specification clearly discloses that the wheel supports are physical structures to which the wheels are attached. Furthermore, applicant discloses, “Pair of wheel supports on opposite sides of the robot are active at the same time when they are lowered from the body of the robot into the tracks” (See at least page 4 in applicant’s specification). The wheels supports are therefore clearly physical structures connected to the wheels. This is adequate structure to perform the claimed function.
“means for receiving information of a number of track crossings” and “means for detecting and monitoring track crossings passed” : applicant discloses that “Figure 4 shows light sensor signals generated when moving a robot in x- and y- directions of tracks laid out as a grid structure. Based on the sensor signals, the robot is able to keep track on the number of track crossings passed” (See at least page 5 in applicant’s specification). These sensors are adequate structure to perform the claimed function.
no rejection over the use of the word “means” is necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, applicant recites the limitation, “where the sensors attached to the active wheel supports are arranged for detecting the track crossings, and the sensors attached to passive wheel supports are arranged for measuring distance to next track crossing” (emphasis added). However, the bolded terms lack antecedent basis in the claims since they recite “the sensors” and “the active [or passive] wheel supports” without making it altogether clear which wheel supports recited earlier in the claim are active or passive and whether such a state of any individual wheel support may change. The claims are therefore rendered indefinite.
That being said, based on at least Fig. 1 and page 4, lines 25-29, in applicant’s specification, examiner understands that applicant wishes to claim an embodiment wherein 

…wherein at least a first sensor is attached to a first wheel support on one side of the vehicle[[,]] and directed in the x-direction, and a second sensor is attached to a second wheel support on another side of the vehicle[[,]] and directed in the y-direction, 
detecting and monitoring track crossings passed when moving the vehicle in the x- and y-directions according to the set route by means of wheel supports that are active, enabling contact between wheels and tracks, where
when the vehicle is traveling in the y-direction, the first wheel support is active, the second wheel support is passive, the first sensor attached to the first wheel support is arranged for detecting the track crossings, and the second sensor attached to the second wheel support is arranged for measuring distance to a next track crossing in the y-direction; 
when the vehicle is traveling in the x-direction, the second wheel support is active, the first wheel support is passive, the second sensor attached to the second wheel support is arranged for detecting the track crossings, and the first sensor attached to the first wheel support is arranged for measuring distance to a next track crossing in the x-direction; and…



Allowable Subject Matter
Claims 1-6 are objected to over minor informalities and rejected under 35 USC 112(b), but would be allowable if amended to resolve these issues as suggested by the examiner. The closest prior art of record is Field et al. (US 4846297 A) in view of Kazimov et al. (SU 880843 B), hereinafter referred to as Field and Kazimov, respectively.
Regarding claims 1 and 4, applicant recites A method for tracking the position of a remotely operated vehicle following a set route relative to tracks laid out on a frame structure forming a storage grid, the vehicle having first and second sets of wheels connected to drives for moving the vehicle in corresponding x- and y-directions on the grid, comprising: receiving information of a total number of track crossings to pass between start and stop positions in x- and y-directions according to the set route; 
directing sensors attached to the vehicle at the tracks along the route of the vehicle, 
wherein at least a first sensor is attached to a wheel support on one side of the vehicle, in the x-direction, and a second sensor is attached to a wheel support on the other side of the vehicle, in the y-direction, 
detecting and monitoring track crossings passed when moving the vehicle in the x- and y-directions according to the set route by means of wheel supports that are active, enabling contact between wheels and tracks, where the sensors attached to the active wheel supports are arranged for detecting the track crossings, and the sensors attached to passive wheel supports are arranged for measuring distance to next track crossing; and 
transmitting a signal to a controller, controlling the drives of the wheels of the vehicle, when a number of track crossings passed is close to a total number of track crossings to pass between the start and stop positions in respective x- and y-directions along the set route.
	Field discloses a system for keeping track of a location of a vehicle by counting bar-coded targets as they are passed by the vehicle (See at least Fig. 7 in Field: Field discloses that a vehicle keeps track of where it is by counting bar coded targets as they are passed using an infrared photoelectric sensor 70 which detects light reflected from a target as the vehicle passes underneath it. Field further discloses that this information is supplied to the computer 90 which keeps track of how many bar coded targets have been passed [See at least Field, Col 12, lines 41-66]).
However, Field does not disclose or suggest where there may be a grid of perpendicular tracks for a vehicle along which the vehicle moves using multiple wheel supports, each equipped with its own sensor, to detect the number of track crossings or distance to track crossings depending on whether or not the wheel support is active at the time. In fact, Field discloses that their vehicle turns in order to change direction (See at least [Field, Col 12, lines 41-66]). Therefore, the idea of dedicated wheel supports and sensors for x- and y-directions is not disclosed by Field at all, let alone with respect to a track.
Kazimov discloses a system for detecting how many crossings a train has traversed in order to determine its position (See the drawing in Kazimov: Kazimov discloses that a method utilizing transformer windings and rail chains may be utilized to count the number of cross-linking contours 6 that a train on the tracks crosses). However, there is no x- and y-directionality or grid, let alone dedicated wheel supports for x- and y-directions along a grid with each support having its own sensor and being activated at specific instances which affect the operation of each sensor.
For at least the above stated reasons, claims 1 and 4 contain allowable subject matter.

Regarding claims 2-3 and 5-6, claims 2-3 and 6 depend from claim 1 and claim 5 depends from claim 4. Claims 2-3 and 5-6 therefore also contain allowable subject matter at least by virtue of their dependence from these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668